DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/01/2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant has not provided an explanation of relevance of cited document(s) discussed below.
Reference JP 2004153667 A is a general background reference covering: Printing color and printer profiles are used to develop color chart with multiple color patches. An input unit inputs calorimetry value of calibration and target samples for each color patch. An arithmetic unit calculates difference between calorimetry value of both samples. The calorimetry value of target sample is corrected as per calculated difference. A new printing color profile is generated from corrected value. (see abstract).
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9, 16-17 are rejected under 35 U.S.C. 102(a1) as being participated by Kouguchi (US 2013/0120774 A1).
Regarding claim 1, Kouguchi discloses an image forming apparatus (e.g., figure 2, paragraph 32) comprising: 
a scan unit configured to scan a printed material (e.g., the image forming apparatus 20 also includes a scanned-data processor 23 that generates multivalued image data of a document read by an image reading unit 22, paragraph 32); 
a first determination unit configured to determine whether a certain area in image data obtained by a scan is an area printed in K color on the printed material or an area printed in CMY color mixture (e.g., The image forming apparatus 20 uses four coloring materials (toner) of C (cyan), M (magenta), Y (yellow), and K (black) as process colors for forming an image, but may be MFPs using other process colors for forming an image. The image forming system 1 including the image forming apparatus 20 using CMYK as process colors will be described below, paragraph 33); and 
a second determination unit configured to determine a printing parameter based on results determined by the first determination unit (e.g., The raster image processor 12 analyzes a print job to rasterize a drawing object described in the print job, and generates raster data, i.e., multivalued image data represented by multivalued color values. The raster data is represented by color values of the original color space of the print job. The color space is the Gray, RGB, CMYK, Separation, DeviceN, or CIE color space, paragraph 36).  

Regarding claim 2, Kouguchi discloses wherein the certain area is a gray area in which values of each of an R component, a G component, and a B component in a pixel value of a pixel configuring the image data are equal and the first determination unit performs the determination based on saturation of a pixel configuring the gray area (e.g.,  The raster data is represented by color values of the original color space of the print job. The color space is the Gray, RGB, CMYK, Separation, DeviceN, or CIE color space. The raster image processor 12 uses the analyzed print job to generate tag bits including attribute information indicating the attribute of the drawing object for the raster data, color space information indicating the original color space of the print job for the raster data, and specific color information indicating whether a specific color replacement function is to be applied, paragraph 36).  

Regarding claim 3, Kouguchi discloses wherein 
the first determination unit obtains saturation of a pixel configuring the gray area and determines that: the gray area is an area printed in CMY color mixture in a case where a number of pixels having saturation corresponding to a chromatic color is larger than or equal to a predetermined number; and the gray area is an area printed in K color in a case where the number of pixels having saturation corresponding to a chromatic color is less than the predetermined number (e.g., The attribute of a drawing object is "Text" indicating a text form, "Graphic" indicating a graphic form, or "Image" indicating a photograph. The specific color replacement function is applied when a user requests that a specific color be constantly replaced with another color for print, and includes gray compensation, gray replacement, and substitution-color replacement. Gray compensation is a function to replace a color value of an image of a solid black character created in an application of the client PC 2 so that the image is formed as a solid black image with only K. Gray replacement is a function to replace a color value of a gray image created in an application of the client PC 2 so that the image is formed with only shading of K. Substitution-color replacement is a function to always replace a specific color value of an image described in a print job with another predetermined color value. Substitution-color replacement is used to output a red (R=255, G=0, B=0) represented in the RGB color space as a red (C=0, M=255, Y=255, K=0) in the CMYK color space, or to output a specific color represented in the RGB color space as another specific color in the CMYK color space, paragraph 36).  

Regarding claim 4, Kouguchi discloses wherein the first determination unit determines that: 
the gray area is an area printed in CMY color mixture in a case where a number of pixels whose difference between channels of an R component, a G component, and a B component in a pixel value of a pixel configuring the gray area is larger than or equal to a predetermined threshold value is larger than or equal to a predetermined number (e.g., Substitution-color replacement is a function to always replace a specific color value of an image described in a print job with another predetermined color value. Substitution-color replacement is used to output a red (R=255, G=0, B=0) represented in the RGB color space as a red (C=0, M=255, Y=255, K=0) in the CMYK color space, or to output a specific color represented in the RGB color space as another specific color in the CMYK color space. The color replacement function is not limited to the above functions, but other color replacement functions may be applicable. Tag bits include the attribute information, color space information, and specific color information for each pixel. The raster image processor 12 includes a color converter 123 that converts a color value described in raster data into a color value in a color space for print when a print job is not stored, as described below, paragraph 36); and 
the gray area is an area printed in K color in a case where the number of pixels whose difference between the channels is larger than or equal to the predetermined threshold value is less than the predetermined number (e.g., the specific color replacement function is applied when a user requests that a specific color be constantly replaced with another color for print, and includes gray compensation, gray replacement, and substitution-color replacement. Gray compensation is a function to replace a color value of an image of a solid black character created in an application of the client PC 2 so that the image is formed as a solid black image with only K. Gray replacement is a function to replace a color value of a gray image created in an application of the client PC 2 so that the image is formed with only shading of K, paragraph 36).  

Regarding claim 5, Kouguchi discloses wherein 
 	the certain area is a gray area in which values of each of an R component, a G component, and a B component in a pixel value of a pixel configuring the image data are equal and the first determination unit obtains one of an average value, a median, and a standard deviation of each of an R component, a G component, and a B component in the entire gray area and performs the determination based on magnitude of a difference between channels (referring to paragraphs 58, 59).  

Regarding claim 6, Kouguchi discloses wherein the printing parameter is a color conversion parameter for K color or CMY color mixture that converts a pixel value of a pixel configuring printing-target input image data from an RGB color space into a CMYK color space (e.g., Color space information "000" indicates that the original color space of a print job is the Gray color space. In the same way, color space information "001" indicates the RGB color space, color space information "010" indicates the CMYK color space, color space information "011" indicates the Separation color space, color space information "100" indicates the DeviceN color space, and color space information "101" indicates the CIE color space, paragraph 42) and the second determination unit determines: 
the color conversion parameter for K color in a case where the first determination unit determines that the certain area is an area printed in K color (e.g., when the original color space of a print job is the Gray color space, data of the pixel is as follows: C section=0, M section=0, Y section=0, and K section=(Gray color value), paragraph 46); and - 36 -10211542US01 
the color conversion parameter for CMY color mixture in a case where the first determination unit determines that the certain area is an area printed in CMY color mixture (e.g., When the original color space of a print job is the RGB color space, data of the pixel is as follows: C section=(R color value), M section=(G color value), Y section=(B color value), and K section=0, paragraph 46).  

Regarding claim 7, Kouguchi discloses wherein the printed material includes a plurality of the gray areas corresponding to each of different object attributes, the first determination unit performs the determination for each of the object attributes (e.g., Specific color information "000" indicates that color conversion is to be performed using a profile on the basis of a function of a CMM (color management module), specific color information "001" indicates that gray compensation is to be performed, specific color information "010" indicates that gray replacement is to be performed, and specific color information "011" indicates that substitution-color replacement is to be performed. For example, "001" is described as the specific color information when a color value indicates a solid black color in the original color space of a print job; "010" is described when a color value indicates gray tone in the original color space of a print job; or "011" is described when drawing-object information includes replacement with a substitution color. Alternatively, whether to perform gray compensation or gray replacement may be determined on the basis of drawing-object information, and the information for gray compensation or gray replacement may be described on the basis of the determination result, paragraph 43), and the second determination unit determines the color conversion parameter for K color or CMY color mixture for each of the object attributes based on results of the determination for each of the object attributes (e.g., as raster data, data of 4 bytes is allocated for each pixel. As illustrated in FIG. 5, the raster data for one pixel includes a data area of one byte for each of the C, M, Y, and K sections. The value of each element in the original color space of a print job is described in each data area, paragraph 45).  

Regarding claim 8, Kouguchi discloses wherein in the different object attributes, at least, an image attribute, a graphics attribute, and a text attribute are included (e.g., FIGS. 6A includes an object TX having an attribute "Text" described in the RGB color space; objects GD, FG1, and FG2 having an attribute "Graphic" described in the RGB color space; an object PT1 having an attribute "Image" described in the RGB color space; and an object PT2 having an attribute "Image" described in the CMYK color space, paragraph 50).  

Regarding claim 9, Kouguchi discloses further comprising: a registration unit configured to register a combination of the color conversion parameter determined for each of the object attributes (e.g., FIG. 4, attribute information "00" indicates that a drawing object including the pixel has an attribute "Text", attribute information "01" indicates that a drawing object including the pixel has an attribute "Graphic", attribute information "10" indicates that a drawing object including the pixel has an attribute "Image", and attribute information "11" indicates that the pixel has an attribute "None" indicating that the pixel has no image data. Attribute information is described on the basis of the attribute of a drawing object described in drawing-object information in intermediate data, paragraph 41).  

Regarding claim 16, claim 16 is a control method claim of an image forming apparatus with limitations similar of limitations of claim 1. Therefore claim 16 is rejected as set forth above as claim 1.

	Regarding claim 17, claim 17 is a non-transitory computer readable medium with limitations similar of limitations of claim 1. Therefore claim 17 is rejected as set forth above as claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kouguchi (US 2013/0120774 A1) in view of Sugiyama (US 2003/0002096 A1).
Regarding claim 10, Kouguchi discloses an image forming apparatus (e.g., figure 2, paragraph 32) comprising: 
a scan unit configured to scan a printed material (e.g., the image forming apparatus 20 also includes a scanned-data processor 23 that generates multivalued image data of a document read by an image reading unit 22, paragraph 32); 
a second determination unit configured to determine a printing parameter based on results determined by the determination unit, wherein the second determination unit determines the printing parameter for a reference object attribute among the different object attributes and the printing parameter for another object attribute whose tint is determined to be different from that of the reference object attribute by the determination unit (e.g., The raster data is represented by color values of the original color space of the print job. The color space is the Gray, RGB, CMYK, Separation, DeviceN, or CIE color space. The raster image processor 12 uses the analyzed print job to generate tag bits including attribute information indicating the attribute of the drawing object for the raster data, color space information indicating the original color space of the print job for the raster data, and specific color information indicating whether a specific color replacement function is to be applied. The attribute of a drawing object is "Text" indicating a text form, "Graphic" indicating a graphic form, or "Image" indicating a photograph. The specific color replacement function is applied when a user requests that a specific color be constantly replaced with another color for print, and includes gray compensation, gray replacement, and substitution-color replacement, paragraph 36).
Kouguchi does not specifically disclose a first determination unit configured to determine, based on a plurality of pieces of image data obtained by scanning a plurality of printed materials corresponding to each of different object attributes by the scan unit, whether or not a tint is different between the different object attributes.
Sugiyama discloses a first determination unit configured to determine, based on a plurality of pieces of image data obtained by scanning a plurality of printed materials corresponding to each of different object attributes by the scan unit, whether or not a tint is different between the different object attributes (e.g., according to the present invention, the difference values between CMYK output image signals obtained, by using a predetermined masking coefficient, from RGB input image signals obtained by actually reading a document of which the spectral characteristics are known by a scanner CCD and CMYK output image signals obtained, by using the predetermined masking coefficient, from RGB input image signals obtained by if the document of which the spectral characteristics are known is read by a scanner CCD having standard spectral characteristics. Then, the masking coefficient used for color conversion is calculated by using the difference values. By using the difference values, the masking coefficient can be obtained such that the error (due to variation of spectral characteristics of the scanner CCD) which is represented by the difference values is calibrated. Thus, CMYK values can be obtained from the RGB input image signals actually read by the scanner CC, paragraph 37).
 Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Kouguchi to include a first determination unit configured to determine, based on a plurality of pieces of image data obtained by scanning a plurality of printed materials corresponding to each of different object attributes by the scan unit, whether or not a tint is different between the different object attributes as taught by Sugiyama. It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Kouguchi by the teaching of Sugiyama to have better image quality. – 37 -10211542US01

Regarding claim 11, Kouguchi discloses wherein the different object attributes include at least an image attribute, a graphics attribute, and a text attribute and the reference object attribute is an image attribute (e.g., The raster image processor 12 uses the analyzed print job to generate tag bits including attribute information indicating the attribute of the drawing object for the raster data, color space information indicating the original color space of the print job for the raster data, and specific color information indicating whether a specific color replacement function is to be applied. The attribute of a drawing object is "Text" indicating a text form, "Graphic" indicating a graphic form, or "Image" indicating a photograph, paragraph 36).  

Regarding claim 12, Kouguchi discloses wherein in a plurality of printed materials corresponding to each of the different object attributes, a patch group corresponding to a plurality of colors is included and a number of patches configuring the patch group is determined based on user instructions (e.g., he raster image processor 12 analyzes a print job to rasterize a drawing object described in the print job, and generates raster data, i.e., multivalued image data represented by multivalued color values. The raster data is represented by color values of the original color space of the print job. The color space is the Gray, RGB, CMYK, Separation, DeviceN, or CIE color space. The raster image processor 12 uses the analyzed print job to generate tag bits including attribute information indicating the attribute of the drawing object for the raster data, color space information indicating the original color space of the print job for the raster data, and specific color information indicating whether a specific color replacement function is to be applied. The attribute of a drawing object is "Text" indicating a text form, "Graphic" indicating a graphic form, or "Image" indicating a photograph, paragraph 36).  

Regarding claim 13, Kouguchi discloses further comprising: a notification unit configured to notify a user of information relating to another object attribute whose tint is determined to be different from that of the reference object attribute by the first determination unit (e.g., referring to paragraphs 84, 124, e.g., When a user issues an instruction as described above, a predetermined color conversion setting operation allows the display unit of the client PC 2 to display a property window PP1 as illustrated in FIG. 13 on the screen. On the property window PP1, a user can select and change a profile to be used for color conversion. FIG. 13 illustrates the screen in the case where the user selects an "RGB" tab. The user can select a profile to be used for color conversion from the RGB color space to the CMYK color space in an "RGB conversion" item displayed when the "RGB" tab is selected. Specifically, the user selects a radio button R1, R2, or R3)

Regarding claim 14, Kouguchi discloses wherein the second determination unit determines, based on user instructions, the printing parameter for another object attribute whose tint is determined to be different from that of the reference object attribute by the first determination unit (e.g., The raster image processor 12 uses the analyzed print job to generate tag bits including attribute information indicating the attribute of the drawing object for the raster data, color space information indicating the original color space of the print job for the raster data, and specific color information indicating whether a specific color replacement function is to be applied. The attribute of a drawing object is "Text" indicating a text form, "Graphic" indicating a graphic form, or "Image" indicating a photograph. The specific color replacement function is applied when a user requests that a specific color be constantly replaced with another color for print, and includes gray compensation, gray replacement, and substitution-color replacement. Gray compensation is a function to replace a color value of an image of a solid black character created in an application of the client PC 2 so that the image is formed as a solid black image with only K, paragraph 36).  

Regarding claim 15, Kouguchi discloses wherein the printing parameter is a color conversion parameter that converts a pixel value of a pixel configuring printing-target input image data from an RGB color space into a CMYK color space (e.g., when the original color space of a print job is the Gray color space, data of the pixel is as follows: C section=0, M section=0, Y section=0, and K section=(Gray color value). When the original color space of a print job is the RGB color space, data of the pixel is as follows: C section=(R color value), M section=(G color value), Y section=(B color value), and K section=0, paragraph 46).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N VO whose telephone number is (571)270-1121. The examiner can normally be reached Monday-Friday, 7AM-4PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad K Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUANG N VO/Primary Examiner, Art Unit 2672